Exhibit 10.6(b)

June 1, 2018

The Cambridge Strategy (Asset Mgt.) Ltd.

Berger House

36-38 Berkeley Square, 7th Floor

Mayfair, London W1J5AE UK

Attention: Mr. Greg Brown

 

  Re:

Management Agreement Renewal

Dear Mr. Brown:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2019 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

  Cambridge Master Fund L.P.

  •  

  Emerging CTA Portfolio L.P.

  •  

  Ceres Tactical Currency L.P.

  •  

  Ceres Tactical Systematic L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Patrick T. Egan at 522 Fifth
Avenue – 7th Floor, New York, NY 10036. If you have any questions, I can be
reached at 212-296-6808.

 

Very truly yours,

CERES MANAGED FUTURES LLC

By:

 

/s/ Patrick T. Egan 

 

Patrick T. Egan

 

President and Director

 

THE CAMBRIDGE STRATEGY (ASSET MGT.) LTD.

By:

 

/s/ Edward D. Baker    

Print Name:

 

Edward D. Baker    

 

Executive Chairman

PE/tr

 